Cite as 2013 Ark. App. 756

                  ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No.CR-12-782

TYRONE JAMES CAMPBELL                             Opinion Delivered   December 18, 2013

                               APPELLANT          APPEAL FROM THE SEBASTIAN
                                                  COUNTY CIRCUIT COURT,
V.                                                FORT SMITH DISTRICT
                                                  [NO. CR-2011-685]

STATE OF ARKANSAS                                 HONORABLE J. MICHAEL
                                                  FITZHUGH, JUDGE

                                 APPELLEE         REBRIEFING ORDERED



                           PHILLIP T. WHITEAKER, Judge


       Tyrone James Campbell appeals from his Sebastian County first-degree terroristic-

threatening conviction, alleging numerous errors were committed at trial and during jury

deliberations. We do not reach the merits of Campbell’s arguments, however, because we

must order rebriefing to correct abstracting deficiencies. See Robison v. State, 2013 Ark. App.
262.

       In his abstract of trial testimony, Campbell has included a significant amount of

testimony in question-and-answer format, rather than a condensed summary of such

testimony as is required by our rules. Arkansas Supreme Court Rule 4-2(a)(5)(B) clearly

states that “[t]he question-and-answer format shall not be used.” Campbell’s abstract violates

this provision.

       Campbell has fifteen days from the date of this opinion to file a substituted brief that
                                   Cite as 2013 Ark. App. 756

complies with the rules. See Ark. Sup. Ct. R. 4-2(b)(3). We strongly encourage Campbell’s

counsel to review the rules and to ensure that no other deficiencies are present prior to filing

the substituted brief. Failure to timely correct the deficiencies in the appellant’s brief may

result in the judgment of the circuit court being affirmed for noncompliance with the rule.

See Ark. Sup. Ct. R. 4-2(c)(2). After service of appellant’s substituted brief, appellee shall

have the opportunity to revise or supplement its brief in the time prescribed by the clerk, or

to rely on the brief that it previously filed in this appeal.

       Rebriefing ordered.

       GLADWIN , C.J., and PITTMAN , J., agree.

       Mosemarie Dora Boyd, for appellant.

       Dustin McDaniel, Att’y Gen., by: Laura Shue, Ass’t Att’y Gen., for appellee.




                                                2